Beck^ J.
Iiiram Corker brought his equitable petition against Lucinda Stafford, praying that she be enjoined from interfering with-his possession of a certain described tract of land, and from otherwise harassing him in relation to this possession, claiming title to the land. The defendant in her answer averred that the land was hers. Upon the trial of the case before the judge without a jury, a judgment was awarded in favor of the defendant, and the plaintiff excepted, further complaining of the exclusion by the court of certain evidence tendered by him during the trial. It appears from the record that both the plaintiff and the defendant claim the *429tract in controversy under one Jeff Corker, and that each acquired a tract from him, but both claim the same tract. A part of the evidence rejected by the court was a deed from Jeff Corker to the plaintiff, in which the tract conveyed was described as being on the northeast corner of a certain land lot, whereas in his petition the land in dispute was differently described. The other evidence which was excluded is sufficiently set out further on in the opinion, and need not now be given.
1. The plaintiff in error has failed, to make it appear that he was injured by any of the rulings of the court below in excluding the evidence which it is here insisted should have been admitted. If the deed from Jeff Corker to Hiram Corker had gone in evidence it would have failed entirely to support the allegation in the petition descriptive of the land- in controversy to which the plaintiff claims title and the right of possession. Even if the court erred in excluding the deed, on the ground that “the description in said deed was not definite enough to locate the land convejred, so as to pass title,” the error was not harmful to the plaintiff’s case; because, if the deed had been admitted, its admission would not have tended to strengthen the plaintiff’s claim of title to the tract sought to be recovered. True it appe’ars from the bill of exceptions that “the plaintiff then offered the evidence of the maker of the. deed, Jeff Corker, as to the identity of the lands conveyed, as to how it could be located from the description contained in said deed, and what land he intended to convey in said deed; all of which the judge refused to admit. Plaintiff offered to prove the same facts by other witnesses, but said judge refused to hear any testimony as to said facts.” But this does not contain a meritorious assignment of error, in the absence of a statement that the evidence which was thus excluded would have established, or tended to establish, the identity of the land conveyed in th.e deed .with the land described in the plaintiff’s petition.
2. The court did not err in excluding from evidence the deed from Wight to Jeff Corker. The latter was the common grantor of both the plaintiff and defendant; and as both claimed to have derived title from him, the source of his title was immaterial.
The case having been heard by the court upon the law and the facts under an agreement between the parties, and the evidence *430being conflicting and not demanding a verdict for the plaintiff, the finding and judgment of the court will not be disturbed.

Judgment affirmed.


All the Justices concur.